MORRISON, Presiding Judge.
The offense is the sale of beer in a- dry area; the punishment, 30 days in jail and a fine of $250.
Liquor Control Inspectors Richardson and Brewer testified that they went to the home of the appellant late in the afternoon on the day in question and that each of them bought six bottles of beer from the appellant.
The appellant, testifying in his own defense, denied that he sold any beer to Richardson and Brewer, or had ever seen them before. He testified that he had chopped cotton on the day in question and did not get home until 7 o’clock. The appellant called several witnesses who testified that they had never heard of the appellant doing any bootlegging.
The jury resolved the disputed issue of fact against the appellant, and we find the evidence sufficient to support the conviction.
There are no bills of exception in the record.
Appellant’s brief is addressed to the alleged error of the trial court in overruling his motion to quash the information. We fail to find such a motion in the record but do observe that the grounds set forth in the brief are without merit. See Branch’s Annotated Penal Code, Section 433, page 229.
The judgment of the trial court is affirmed.